                                            Case 3:20-cv-07068-JD Document 22 Filed 02/09/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DEMETRIUS A. WRIGHT,                             Case No. 20-cv-07068-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER
                                                  v.
                                   9
                                                                                            Re: Dkt. Nos. 16, 21
                                  10       CITY OF OAKLAND, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a detainee, proceeds with a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   The magistrate judge previously assigned to this case ordered service on one claim and dismissed

                                  15   the remaining claims with leave to amend. The case was reassigned to the undersigned and

                                  16   plaintiff has filed an amended complaint. Also pending is plaintiff’s motion to quash a subpoena

                                  17   and plaintiff’s motion for reconsideration.1

                                  18                                              DISCUSSION

                                  19           STANDARD OF REVIEW

                                  20           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  21   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  22   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  23   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  24   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  25

                                  26
                                  27   1
                                        Plaintiff has another case with the Court alleging that he was illegally held in the hospital for 58
                                  28   days from his arrest until arraignment due to injuries discussed in the instant complaint. See
                                       Wright v. City of Oakland, Case No. 20-cv-07067-JD.
                                            Case 3:20-cv-07068-JD Document 22 Filed 02/09/21 Page 2 of 7




                                   1   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                   2   Cir. 1990).

                                   3           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   4   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                   5   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                   6   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   7   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   8   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   9   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                  10   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                  11   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                  12   must be supported by factual allegations. When there are well-pleaded factual allegations, a court
Northern District of California
 United States District Court




                                  13   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                  14   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  15           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  16   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  17   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  18           LEGAL CLAIMS

                                  19           Plaintiff alleges that he was suffering a severe medical episode during his arrest and

                                  20   interrogation and defendants delayed providing medical care. Local governments are “persons”

                                  21   subject to liability under 42 U.S.C. § 1983 where official policy or custom causes a constitutional

                                  22   tort, see Monell v. Dep't of Social Servs., 436 U.S. 658, 690 (1978); however, a city or county may

                                  23   not be held vicariously liable for the unconstitutional acts of its employees under the theory of

                                  24   respondeat superior, see Board of Cty. Comm'rs. of Bryan Cty. v. Brown, 520 U.S. 397, 403

                                  25   (1997); Monell, 436 U.S. at 691. To impose municipal liability under § 1983 for a violation of

                                  26   constitutional rights resulting from governmental inaction or omission, a plaintiff must show:

                                  27   “(1) that he possessed a constitutional right of which he or she was deprived; (2) that the

                                  28   municipality had a policy; (3) that this policy amounts to deliberate indifference to the plaintiff's
                                                                                           2
                                           Case 3:20-cv-07068-JD Document 22 Filed 02/09/21 Page 3 of 7




                                   1   constitutional rights; and (4) that the policy is the moving force behind the constitutional

                                   2   violation.” Oviatt By and Through Waugh v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992)

                                   3   (quoting City of Canton v. Harris, 489 U.S. 378, 389 (1989) (internal quotation marks omitted).

                                   4          On October 20, 2018, defendants came to plaintiff’s residence to arrest him on a probable

                                   5   cause warrant. Plaintiff suffers from a gastrointestinal disease, Mallory-Weiss syndrome, which

                                   6   results in the tearing of the esophagus and the stomach lining due to vomiting, and has resulted in

                                   7   him being declared permanently disabled. On the day of his arrest, plaintiff was subject to a

                                   8   physician-ordered bed rest due. Plaintiff’s wife informed defendants of the need for medical

                                   9   attention and provided defendants with plaintiff’s medications.

                                  10          At the police station plaintiff attempted to take his medication but vomited up the

                                  11   medication and blood. Plaintiff was then returned to the interrogation room, where he again

                                  12   vomited up blood. Despite this clear sign of a medical emergency, defendants continued the
Northern District of California
 United States District Court




                                  13   interrogation. After the interrogation ended, defendants told plaintiff to suppress his symptoms so

                                  14   that he could be released quickly from jail on bail. During the subsequent intake process plaintiff

                                  15   began vomiting significantly larger amounts of blood. Nursing staff had plaintiff sent to the

                                  16   emergency room at Highland Hospital, less than an hour and a half after he had arrived at the jail.

                                  17   Plaintiff’s hospitalization lasted fifteen months, during which he suffered multiple infections and

                                  18   damage to his liver and underwent multiple surgeries.

                                  19          It was previously found that plaintiff had stated a cognizable claim that his medical needs

                                  20   were not properly addressed. Defendant Allen, the police officer who interrogated plaintiff, has

                                  21   already been served in this action. Plaintiff has filed an amended complaint with respect to his

                                  22   allegations against the Chief of Police, the Oakland Police Department, the City of Oakland and

                                  23   Alameda County. He alleges that these defendants are liable due to their actions in this case and

                                  24   for a policy of failing to provide adequate medical care. Liberally construed, these allegations are

                                  25   sufficient to state a claim against these defendants.

                                  26          MICELLANEOUS MOTIONS

                                  27          Defendant Allen submitted a subpoena to Highland Hospital regarding plaintiff’s medical

                                  28   care. Plaintiff argues the subpoena is too broad and could be construed as involving plaintiff’s
                                                                                          3
                                            Case 3:20-cv-07068-JD Document 22 Filed 02/09/21 Page 4 of 7




                                   1   medical care for all reasons at that facility for his entire life. Defendant has filed a response

                                   2   indicating that she modified the subpoena to only relate to plaintiff’s gastrointestinal condition

                                   3   which is the subject of this action. In light of defendant modifying the subpoena and because

                                   4   plaintiff’s gastrointestinal condition and treatment is at issue in this action, plaintiff’s motion to

                                   5   quash the subpoena (Docket No. 16) is denied.

                                   6           Plaintiff previously filed a motion to appoint counsel which the Magistrate Judge denied

                                   7   without prejudice. Plaintiff seeks reconsideration of that ruling. The Ninth Circuit has held that a

                                   8   district court may ask counsel to represent an indigent litigant only in “exceptional

                                   9   circumstances,” the determination of which requires an evaluation of both (1) the likelihood of

                                  10   success on the merits, and (2) the ability of the plaintiff to articulate his claims pro se in light of

                                  11   the complexity of the legal issues involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

                                  12   1991). Plaintiff has presented his claims and arguments adequately, and the issues are not
Northern District of California
 United States District Court




                                  13   complex, therefore the request (Docket No. 21) is denied without prejudice. As the case

                                  14   continues, the Court will reconsider the need for counsel.

                                  15                                               CONCLUSION

                                  16           1.      Plaintiff’s motions to quash the subpoena (Docket No. 16) and for reconsideration

                                  17   (Docket No. 21) are DENIED.

                                  18           2.      Defendant Allen has already been served. The clerk shall issue a summons and the

                                  19   United States Marshal shall serve, without prepayment of fees, copies of the amended complaint

                                  20   (Docket No. 17) with attachments and copies of this order on Oakland Police Chief Kirkpatrick,

                                  21   the Oakland Police Department, the City of Oakland and Alameda County. All other claims and

                                  22   defendants are dismissed.

                                  23           3.      In order to expedite the resolution of this case, the Court orders as follows:

                                  24                   a.      No later than sixty days from the date of service, the new defendants shall

                                  25   file a motion for summary judgment or other dispositive motion. The motion shall be supported

                                  26   by adequate factual documentation and shall conform in all respects to Federal Rule of Civil

                                  27   Procedure 56, and shall include as exhibits all records and incident reports stemming from the

                                  28   events at issue. If defendant is of the opinion that this case cannot be resolved by summary
                                                                                           4
                                           Case 3:20-cv-07068-JD Document 22 Filed 02/09/21 Page 5 of 7




                                   1   judgment, he shall so inform the Court prior to the date his summary judgment motion is due. All

                                   2   papers filed with the Court shall be promptly served on the plaintiff.

                                   3                  b.      At the time the dispositive motion is served, defendants shall also serve, on

                                   4   a separate paper, the appropriate notice or notices required by Rand v. Rowland, 154 F.3d 952,

                                   5   953-954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir.

                                   6   2003). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand and Wyatt notices must

                                   7   be given at the time motion for summary judgment or motion to dismiss for nonexhaustion is filed,

                                   8   not earlier); Rand at 960 (separate paper requirement).

                                   9                  c.      Plaintiff’s opposition to the dispositive motion, if any, shall be filed with

                                  10   the Court and served upon defendant no later than thirty days from the date the motion was served

                                  11   upon him. Plaintiff must read the attached page headed “NOTICE -- WARNING,” which is

                                  12   provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc),
Northern District of California
 United States District Court




                                  13   and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).

                                  14          If defendants file a motion for summary judgment claiming that plaintiff failed to exhaust

                                  15   his available administrative remedies as required by 42 U.S.C. § 1997e(a), plaintiff should take

                                  16   note of the attached page headed “NOTICE -- WARNING (EXHAUSTION),” which is provided

                                  17   to him as required by Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir. 2003).

                                  18                  d.      If defendants wish to file a reply brief, he shall do so no later than fifteen

                                  19   days after the opposition is served upon him.

                                  20                  e.      The motion shall be deemed submitted as of the date the reply brief is due.

                                  21   No hearing will be held on the motion unless the Court so orders at a later date.

                                  22          4.      All communications by plaintiff with the Court must be served on defendants, or

                                  23   defendants’ counsel once counsel has been designated, by mailing a true copy of the document to

                                  24   defendants or defendants’ counsel.

                                  25          5.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  26   No further Court order under Federal Rule of Civil Procedure 30(a)(2) is required before the

                                  27   parties may conduct discovery.

                                  28
                                                                                          5
                                           Case 3:20-cv-07068-JD Document 22 Filed 02/09/21 Page 6 of 7




                                   1          6.      It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                   2   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                   3   Change of Address.” He also must comply with the Court’s orders in a timely fashion. Failure to

                                   4   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                   5   Civil Procedure 41(b).

                                   6          IT IS SO ORDERED.

                                   7   Dated: February 9, 2021

                                   8

                                   9
                                                                                                     JAMES DONATO
                                  10                                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
                                            Case 3:20-cv-07068-JD Document 22 Filed 02/09/21 Page 7 of 7




                                   1
                                                              NOTICE -- WARNING (SUMMARY JUDGMENT)
                                   2
                                               If defendants move for summary judgment, they are seeking to have your case dismissed.
                                   3
                                       A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if
                                   4
                                       granted, end your case.
                                   5
                                               Rule 56 tells you what you must do in order to oppose a motion for summary judgment.
                                   6
                                       Generally, summary judgment must be granted when there is no genuine issue of material fact--
                                   7
                                       that is, if there is no real dispute about any fact that would affect the result of your case, the party
                                   8
                                       who asked for summary judgment is entitled to judgment as a matter of law, which will end your
                                   9
                                       case. When a party you are suing makes a motion for summary judgment that is properly
                                  10
                                       supported by declarations (or other sworn testimony), you cannot simply rely on what your
                                  11
                                       complaint says. Instead, you must set out specific facts in declarations, depositions, answers to
                                  12
Northern District of California




                                       interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the facts
 United States District Court




                                  13
                                       shown in the defendant’s declarations and documents and show that there is a genuine issue of
                                  14
                                       material fact for trial. If you do not submit your own evidence in opposition, summary judgment,
                                  15
                                       if appropriate, may be entered against you. If summary judgment is granted, your case will be
                                  16
                                       dismissed and there will be no trial.
                                  17
                                                                    NOTICE -- WARNING (EXHAUSTION)
                                  18
                                               If defendants file a motion for summary judgment for failure to exhaust, they are seeking
                                  19
                                       to have your case dismissed. If the motion is granted it will end your case.
                                  20
                                               You have the right to present any evidence you may have which tends to show that you did
                                  21
                                       exhaust your administrative remedies. Such evidence may be in the form of declarations
                                  22
                                       (statements signed under penalty of perjury) or authenticated documents, that is, documents
                                  23
                                       accompanied by a declaration showing where they came from and why they are authentic, or other
                                  24
                                       sworn papers, such as answers to interrogatories or depositions.
                                  25
                                               If defendants file a motion for summary judgment for failure to exhaust and it is granted,
                                  26
                                       your case will be dismissed and there will be no trial.
                                  27

                                  28
                                                                                           7
